          Case 1:20-cv-05470-LLS Document 15 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDDIE ROBINSON,

                                Plaintiff,
                                                                  20-CV-5470 (LLS)
                        -against-
                                                                 CIVIL JUDGMENT
 THE DIVISION OF PAROLE, et al.,

                                Defendants.

       Pursuant to the order issued March 23, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915A(b)(1), (2).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 23, 2021
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
